AO 470 (Rev. 01/09) Order Scheduling a Detention Hearing

UNITED STATES DISTRICT COURT

for the
District of NEVADA

 

United States of America )
v. ) Case No. 2:19-mj-00906-VCF
)
SHELDON MAURICE JOHNSON )
Defendant )

ORDER SCHEDULING A DETENTION HEARING

A detention hearing in this case is scheduled as follows:

 

_ Lloyd D. George, U.S. Courthouse .
Place: 333 Las Vegas Blvd., South Courtroom No.: 3D

 

Las Vegas, NV 89101

 

Date and Time: 12/03/2019 1:00 p.m.

 

 

 

IT IS ORDERED: Pending the hearing, the defendant is to be detained in the custody of the United States
marshal or any other authorized officer. The custodian must bring the defendant to the hearing at the time, date, and
place set forth above.

 

Date: Nov 29, 2019

 

Judge's signature

CAM FERENBACH, U.S. Magistrate Judge

 

   
   
  
  
  

 

Printed name and title

   

RECEN ED
FILED tN
—

   

  

     

   

COURT
RDA

   

   

<psiricl
crER BST of NEV

at pepun

 
